                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KEITH STANSELL, et al.,

             Plaintiffs,
v.                                                 Case No. 8:09-cv-2308-T-36AAS

REVOLUTIONARY ARMED FORCES
OF COLOMBIA, et al.,

            Defendants.
_______________________________________/

                                      ORDER

      The plaintiffs move for an issuance of a writ of garnishment against Aero

Continente’s blocked assets held at Ocean Bank. (Doc. 1161). The plaintiffs also

move to lift the stay previously granted with respect to writs issued against Aero

Continente’s assets held at Ocean Bank. (Id.). After thorough review of the record

(including two Eleventh Circuit decisions) and relevant case law, the undersigned

makes the following findings of fact and conclusions of law:

      1.     The plaintiffs sued the Revolutionary Armed Forces of Colombia (FARC)

             and many individuals for damages arising from an international act of

             terrorism that occurred in 2003. (Doc. 1).

      2.     The Clerk entered default judgment in the plaintiffs’ favor for

             $318,030,000 in compensatory damages. (Doc. 233).

      3.     The court granted writs of garnishment against Aero Continente’s

             assets at Ocean Bank. (Doc. 322).

      4.     The Eleventh Circuit held that assets frozen under the Foreign


                                          1
     Narcotics Kingpin Designation Act (Kingpin Act), 21 Section 1904(b),

     are not “blocked assets” under Section 201 of the Terrorism Risk

     Insurance Act (Terrorism Act). Stansell v. Revolutionary Armed Forces

     of Colom., 704 F.3d 910 (11th Cir. 2013) (Stansell I).

5.   Following Stansell I, the court stayed execution on the writs of

     garnishment issued against assets frozen under the Kingpin Act,

     including Aero Continente’s assets at Ocean Bank. (Docs. 562, 592).

6.   On October 3, 2018, Congress enacted a law providing that “blocked

     assets” under Section 201 of the Terrorism Act included assets frozen

     under the Kingpin Act. Anti-Terrorism Clarification Act of 2018, Pub.

     L. No. 115-253, https://www.congress.gov/bill/115th-congress/senate-

     bill/2946/text. The newly enacted law states the following:

     Sec. 3. SATISFACTION             OF   JUDGMENTS          AGAINST
     TERRORISTS.

     (a) IN GENERAL.—Section 2333 of title 18, United States Code is
     amended by inserting at the end following:

     “(e) USE OF BLOCKED ASSETS TO SATISFY JUDGMENTS OF U.S.
     NATIONALS.—For purposes of section 201 of the Terrorism Risk
     Insurance Act of 2002 (28 U.S.C. 1610 note), in any action in
     which a national of the United States has obtained a judgment
     against a terrorist party pursuant to this section, the term
     ‘blocked asset’ shall include any asset of that terrorist party
     (including the blocked assets of any agency or instrumentality of
     that party) seized or frozen by the United States under section
     805(b) of the Foreign Narcotics Kingpin Designation Act (21
     U.S.C. 1904(b)).”

     (b) APPLICABILITY.—The amendments made by this section shall
     apply to any judgment entered before, on, or after the date of
     enactment of this Act.


                                  2
7.   Congress may amend laws and make those amendments applicable to

     pending cases even when the amendment is outcome determinative.

     Bank Markazi v. Peterson, 136 S. Ct. 1310, 1317 (2016).

8.   Section 201(a) of the Terrorism Act allows execution on a terrorist

     party’s blocked assets, including blocked assets of an agency or

     instrumentality of that terrorist party, if the following requirements are

     met:

     a. a person has obtained a judgment against a terrorist party;

     b. the judgment is either

            i. for a claim based on an act of terrorism, or

            ii. for a claim for which the terrorist party is not immune under

               Section 1605(a)(7);

     c. the assets are “blocked assets” within the meaning of the Terrorism

        Act; and

     d. execution is sought only to the extent of any compensatory damages.

     See Stansell v. Revolutionary Armed Forces of Colom., 771 F.3d 713, 729

     (11th Cir. 2014) (Stansell II) (citing Weininger v. Castro, 462 F. Supp. 2d

     457, 479 (S.D.N.Y. 2006)).

9.   A trial court’s factual determinations affirmed on appeal constitute “the

     law of the case” and are binding in subsequent proceedings in the trial

     court. Rath v. Marcoski, 898 F.3d 1306, 1312 (11th Cir. 2018) (citation

     omitted); see also Christianson v. Colt Indus. Operation Corp., 486 U.S.


                                     3
      800, 815–16 (1988) (quotation and citation omitted) (stating that when

      a court decides a rule of law, that decision continues to govern the same

      issues in later stages of the same case).

10.   The court’s factual findings in the order granting the plaintiffs’ motion

      for writ of garnishment (Doc. 322) affirmed by the Eleventh Circuit in

      Stansell I constitute the law of this case. These factual findings include

      the following:

      a. The FARC is a designated              and named Foreign Terrorist

         Organization, Specially Designated Global Terrorist, and Significant

         Foreign Narcotics Trafficker.

      b. The Norte del Valle cartel, Barrera Barrera organization, Zevallos

         organization, and Sinaloa/Cifuentes Villa organization, including

         individual    members,    divisions      and   networks,   predecessors,

         subordinates, derivatives, and successor organizations, are agencies

         or instrumentalities of the FARC.

      c. The Office of Foreign Assets Control designated Aero Continente,

         account holder at Ocean Bank, as a member, affiliate, or entity

         within the Norte del Valle cartel, Barrera Barrera organization,

         Zevallos organization, and Sinaloa/Cifuentes Villa organization, and

         therefore an agency or instrumentality of the FARC.

      d. Aero Continente is a Specially Designated Narcotics Trafficker under

         the Kingpin Act.



                                   4
      11.    Under the newly-amended Terrorism Act, Aero Continente’s blocked

             assets under the Kingpin Act now qualify as blocked assets under the

             Terrorism Act.

      12.    Owners of accounts blocked under Section 201 of the Terrorism Act are

             not constitutionally entitled to a hearing before the court issues a writ

             of garnishment. Stansell II, 771 F.3d at 729.

      13.    The account holders of the blocked assets at Ocean Bank, including Aero

             Continente, are not entitled to hearing before the court issues a writ of

             garnishment.

      These factual findings and conclusions of law establish that (a) the plaintiffs

obtained a judgment for compensatory damages against the FARC, a terrorist party,

for an act of terrorism; (b) the assets the plaintiffs seek to execute are blocked assets

under the newly-amended Terrorism Act; (c) the total amount of the plaintiffs’

execution does not exceed the plaintiffs’ default judgment;1 and (d) Aero Continente

is an agency or instrumentality of the FARC. The following is therefore ORDERED:

      1.     The plaintiffs’ motion for a writ of garnishment under the Terrorism Act

             against Ocean Bank and to lift stay (Doc. 1161) is GRANTED. The

             court lifts the stay on execution previously entered against assets

             blocked under the Kingpin Act. (Docs. 562, 592).

      2.     The Clerk is DIRECTED to issue a writ of garnishment in the form




1  The plaintiffs have $301,276,178.28 outstanding in their judgment against the
defendants. (Doc. 1164, p. 9).

                                           5
     attached to the plaintiffs’ motion as Exhibit 8 (Doc. 1161-8), so the

     plaintiffs may promptly attach the blocked assets to perfect their

     judgment lien.

ENTERED in Tampa, Florida, on November 13, 2018.




                                6
